Citation Nr: 0428384	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1966. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The veteran provided testimony before a Veterans Law Judge at 
the RO in July 2004, of which a transcript is of record.

From the outset, a review of the adjudicative actions that 
took place during the course of the current appeal is 
necessary to clarify the basis for limiting the issue on the 
front cover to entitlement to a TDIU.  

A rating action in November 2002 identified the increased 
rating that had been assigned by the RO from 10 to 30 percent 
under Code 8100 for headaches associated with otitis media 
with perforated left tympanic membrane.  The effective date 
was September 27, 1991.  [The action was confirmed in the 
rating action and Supplemental Statement of the Case (SSOC) 
issued in April 2003].  

This rating was separate and apart from the already assigned 
30 percent for vestibular defect associated with otitis media 
with perforated left tympanic membrane, under Code 6299-6204.  

In addition, the veteran has service connection for otitis 
media with perforated left tympanic membrane, rated as 10 
percent disabling under Code 6211-6200 since June 4, 1994; 
tinnitus associated with otitis media with perforated left 
tympanic membrane, rated as 10 percent disabling under Code 
6260 since June 21, 2000; and bilateral hearing loss for 
which a noncompensable rating has been assigned, now under 
Code 6100, since 1996.  Nonservice-connected pension benefits 
are in effect.

The veteran and his representative were appropriately 
notified of the increased rating of 30 percent as newly 
assigned for the headaches disorder.  However, it is not 
clear that this was fully understood or appropriately taken 
into consideration by all parties at the hearing in July 
2004, including the Veterans Law Judge.  In fact, the 
arguments raised at that time were limited to requesting an 
increase from 10 percent for the headache disorder in order 
to qualify the veteran for a TDIU, when in fact the rating 
already assigned was at 30 percent. 

Nevertheless, it is important to note that the arguments 
advanced throughout the appeal have been focused on the issue 
of supporting a TDIU, not incremental increases in various 
given ratings, [ i.e., the issue of entitlement to a rating 
in excess of 30 percent for headaches or increases for other 
disabilities have not been raised].

In fact, the SSOC's and arguments otherwise raised reflect 
that the issue at hand was primarily the effectuation of a 
TDIU, specifically noting that with an increase in the 
aforementioned rating, the veteran minimally qualified under 
TDIU regulations.  Nonetheless, the testimony and other 
documentation of record reflects that it was clearly thought 
and so stated by the veteran and his representative that to 
be awarded a TDIU, he had to have an increase in the headache 
disorder to more than 10 percent disabling (or collateral 
grant of service connection for something else such as 
degenerative arthritis, etc., issues which have been raised 
during the course of the appeal, but which are not part of 
the current appeal).

The Board accordingly concludes that the issue now on appeal 
relates solely to the TDIU, and the action taken herein 
should resolve that issue in an expeditious and otherwise 
satisfactory manner.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  Credible evidence and credible opinion reasonably 
establish that the veteran's service-connected disabilities, 
all of which have a common etiology, namely headaches 
associated with otitis media with perforated left tympanic 
membrane, rated as 30 percent disabling; vestibular defect 
associated with otitis media with perforated left tympanic 
membrane, rated as 30 percent disabling; otitis media with 
perforated left tympanic membrane, rated as 10 percent 
disabling; tinnitus associated with otitis media with 
perforated left tympanic membrane, rated as 10 percent 
disabling; and bilateral hearing loss for which a 
noncompensable rating has been assigned, combine to 60 
percent; and alone, in the aggregate, render him 
unemployable.  


CONCLUSION OF LAW

The schedular criteria for a TDIU are met. 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.25 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on the ultimate determination rendered in this case, 
and after evaluating the evidence of record and development 
that has taken place in association therewith, it can be 
stipulated that all procedural and substantive due process 
issues have been fully addressed to the veteran's benefit and 
without prejudice to him or his claim.

Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the veteran has two disabilities evaluated each at 30 
percent, another two disabilities each rated at 10 percent, 
and a single disability rated as noncompensably disabling, 
for a combined evaluation of 60 percent.  For the purposes of 
establishing a single disability evaluated at 60 percent, 
disabilities with a common etiology may be combined.  38 
C.F.R. § 4.16(a).  Etiology refers to the causes or origin of 
a disease or disorder. DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 585 (28th ed. 1994).  

In general, disability ratings are combined in accordance 
with 38 C.F.R. § 4.25.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2003).  Where 
the veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background

With regard to employment, the veteran has not worked since 
1988.

The veteran has several nonservice-connected disabilities 
including multiple joint arthritis, nervousness, hypertension 
and respiratory problems.

Numerous VA and private evaluations are reported in the file 
for comparative purposes.

A statement is of record from Dr. CBM, dated in February 
2003, to the effect that

(The veteran)...is in my professional 
opinion, completely disabled.  (The 
veteran) has severe hearing loss, 
dizziness, loss of balance and upper 
extremity parenthesias (sic) as a result 
of his military service.  In addition, he 
has lower lumbar disc degeneration and 
spinal osteoarthritis as the result of 
injuries sustained in a motor vehicle 
accident that was caused by the ear 
condition and symptom syndrome.  

In May 2004, the RO returned the case to examiners at the VA 
facility to express an opinion as to whether or not the 
veteran's currently identified service-connected disorders 
alone rendered him unemployable.  Orthopedic and psychiatric 
examinations were undertaken, neither of which addressed the 
requested issue with regard to TDIU; complete reports from 
these are in the file.

The veteran's extensive testimony before the Veterans Law 
Judge is of record in which he described in detail his 
inability to work solely as a result of his service-connected 
problems.  However, he acknowledged that he has other 
problems as well.  He indicated that most days he is totally 
unable to drive, and since he lives in the country, there is 
no work available otherwise since he can no longer do farm 
work either.  Some days his balance is so deficient that he 
can barely stand up.  Tr. at 8.  He stated that he last 
worked in May 1988 at which time he had to quit because of 
disability.  He has been unable to get work since then 
although he had tried and tried to do so.  Tr. at 9.  

Analysis

In this case, undoubtedly it would be helpful to have 
additional evidence and perhaps further medical opinions.  In 
fact, the RO recently endeavored to obtain such an opinion 
without tremendous success.  However, the Board finds that 
the evidence, including that of a medical nature, is 
sufficient that additional delay is unnecessary, and that the 
pending appellate issue of entitlement to a TDIU can be fully 
resolved at this time without remand or other development.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  

Here, the veteran has two disabilities evaluated each at 30 
percent, another two disabilities each rated at 10 percent, 
and a single disability rated as noncompensably disabling, 
for a combined evaluation of 60 percent.  As noted above, for 
the purposes of establishing a single disability evaluated at 
60 percent, disabilities with a common etiology may be 
combined.  

In this case, all of the veteran's service-connected 
disabilities are of a common etiology, and they combine to an 
evaluation of 60 percent, so they meet the schedular criteria 
of 38 C.F.R. § 4.16(a).

The fact is that the veteran has not worked since 1988.  
According to his credible testimony, and the other collateral 
evidence of record, it appears that the veteran is no longer 
able to work at the only type of job he has done for decades, 
and his disabilities are such that he cannot work at anything 
remotely comparable to those jobs.  Moreover, the veteran has 
been turned down for other employment for reasons to 
primarily include his disabilities, so he is unable to obtain 
a new job let alone do the old one.  Moreover, since he lives 
in the country, and given his disabilities, even on a "good" 
day, he could probably not get himself to work.

Thus, notwithstanding the fact that the veteran may well have 
some other currently nonservice-connected disabilities which 
impact to some degree or another on his ability to work, the 
issue herein remains as to whether his service-connected 
disabilities alone, in the aggregate, render him 
unemployable.  He meets the schedular criteria for a TDIU, 
and the Board finds that these disabilities do in fact more 
likely than not render him unable to work.  With resolution 
of all doubt in the veteran's favor, a TDIU is warranted.


ORDER

The appeal of entitlement to TDIU benefits is granted subject 
to the regulatory criteria relating to the payment of 
monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



